DETAILED ACTION
	This Office action is responsive to communication received 12/08/2021 – Power of Attorney and Statement Under 37 CFR §3.373; 12/13/2021 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10695619 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
	Claims 1-8 and 11-13 remain pending.
Response to Arguments
	In the arguments received 12/13/2021, the applicant contends that the prior art reference to Chao (US PUBS 2003/0036442) does not teach or suggest the required titanium alloy heat treated in the required manner and does not teach or suggest the require minimum face plate thickness of 0.7 mm. The applicant argues that Chao in fact teaches away from the claimed invention.  In this regard, the applicant contends that Chao teaches that the face tends to crack upon impact where thicknesses lower than 1.4-1.5 mm are used and that durability requirements require that Chao use substantially thicker face structures.  The applicant further argues that Chao does not teach or suggest the claimed heat treatment, which allegedly directly leads to an increase in durability of the claimed club head.  The applicant contends that the remaining references applied, namely Tsai (US PUBS 2003/0036442) and Stokke (US PUBS 2017/0007893) do not remedy the deficiencies in the Chao disclosure.

IN RESPONSE:
In response to the applicant’s arguments, it is noted that the claim is cast in open terminology (i.e., a golf club head comprising) and requires that “wherein a faceplate has a minimum thickness of 0.7 mm”.  Claim 1 does not set an upper limit or range for the faceplate thickness. Thus, the faceplate of the prior art meets the claimed thickness limitation if the prior art at least shows a faceplate having a thickness of 0.7 mm, or greater.  In other words, if the prior art has a faceplate thickness of 0.8 mm, 0.9 mm, 10 mm, 20 mm, 30 mm or greater, then the prior art meets the current requirement of the claims.  Here, Chao recites “a reduced peripheral thickness of the striking plate that is about 0.5 mm less than a thickness of about 1.7 mm at a center of the striking plate” (i.e., paragraph [0051]), and “a face thickness of about 2.0 – 2.2 mm is desirable to achieve a high COR of about 0.88 while having sufficiently durability to withstand repeated impacts with a golf ball” (i.e., paragraph [0054]).  Thus, the faceplate (19) in Chao has a minimum thickness of 0.7 mm.  As for the claimed heat treatment, it is noted that the patentability of a product does not depend on its method of production.  If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  Again, considering that the claim is cast in open terminology and comprises an α-β titanium alloy, Chao meets the limitations that the faceplate comprises aluminum and vanadium (while also comprising molybdenum).  Here, Chao discloses an α-β titanium alloy comprising 4.5 wt% aluminum, 3 wt% vanadium, 2 wt% molybdenum (i.e., paragraphs [0016] and [0048]).  
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 8 and 11-13 STAND rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2003/0036442).
As to claim 1, Chao discloses a golf club head (i.e., Figs. 1 and 2), comprising a crown (15), a sole (17) opposite the crown (15), a toe end, a heel opposite the toe end, and a recess (21) bounded by the crown, sole, toe end, and heel end; a faceplate (19) configured to be aligned, fit within, and be welded to the recess (21), as described in paragraphs [0034], [0053] and [0065].  The faceplate in Chao comprises an α-β titanium alloy comprising 4.5 wt% aluminum, 3 wt% vanadium, 2 wt% molybdenum (i.e., paragraphs [0016] and [0048]).  Chao recites “a reduced peripheral thickness of the striking plate that is about 0.5 mm less than a thickness of about 1.7 mm at a center of the striking plate” (i.e., paragraph [0051]), and “a face thickness of about 2.0 – 2.2 mm is desirable to achieve a high COR of about 0.88 while having sufficiently durability to withstand repeated impacts with a golf ball” (i.e., paragraph [0054]).  Thus, the faceplate (19) in Chao has a minimum thickness of 0.7 mm. 
Regarding the claimed limitations “wherein heating the club head and the faceplate includes heating the club head and the faceplate to at or above 535°C”, as set forth in clam 1, and “wherein the inert gas is selected from the group consisting of nitrogen (N), argon (Ar), helium (He), neon (Ne), krypton (Kr), and xenon (Xe) or a compound gas thereof”, as set forth in claim 7, and “wherein the inert gas is nitrogen (N) or argon (Ar)”, as set forth in claim 8, and “wherein the golf club head is heat treated to a temperature between 550 °C and 1200 °C for between 1 hour and 2 hours”, as set forth in claim 11, and “wherein the golf club head is heat treated to a temperature between 575 °C and 1200 °C for between 1 hour and 2 hours”, as set forth in claim 12, and “wherein welding the faceplate includes a pulse plasma welding process”, as set forth in claim 13, these limitations are considered product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claims is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113. 
As to claim 3, concerning the claimed weight range “between 6 wt% to 7 wt% aluminum”, where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Claims 2, 5 and 6 STAND rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PUBS 2003/0036442) as applied to claim 1 above, and further in view of Tsai (US PUBS 2009/0181794).
The publication to Chao does not explicitly disclose the claimed wt% of oxygen (claim 2) and silicon (claims 5 and 6).  Tsai discloses a titanium-aluminum alloy material that is used in manufacturing golf club heads (i.e., paragraph [0007]).  In Tsai, the titanium-aluminum alloy material includes silicon (Si), oxygen (O) and carbon (C), as detailed in TABLE 2 and paragraph [0020].  Tsai recites “[t]he alloy material of the embodiment takes titanium-aluminum alloy as the main alloy, which is formed by casting, forging, or mechanically processing a titanium alloy, and has an elongation for 8% to 16% (over 8%) and a tensile strength from 680 Mpa to 950 Mpa (above 680 Mpa)”, as outlined in paragraph [0021].  In view of the teaching in Tsai, it would have been obvious to a person having ordinary skill in the art and before the effective filing date of the claimed invention to have modified the device in Chao by altering the material wt% of the faceplate (19) by incorporating silicon (SI), oxygen (O) and carbon (C) to the content of the α-β titanium alloy.  This modification would have provided the α-β titanium alloy faceplate (19) in Chao with a high plasticity and high extensibility, for adjusting an elastic deformation capability when hitting a golf ball, thus relatively reducing spherical compression deformation, and thereby not only reducing the hitting stress absorbed by dampening, but also preventing energy loss of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. 

Claim 4 STANDS rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PUBS  2003/0036442) in view of Tsai (US PUBS 2009/0181794) as applied to claims 2, 5 and 6 above, and further in view of Stokke (US PUBS 2017/0007893). 
The publication to Chao does not explicitly disclose the claimed wt% of carbon.   The patent to Stokke discloses a golf club head (100) comprising a body (114) having a recess and a faceplate (113, 117) configured to align, fit within, and be welded to the recess, as detailed in paragraph [0046].  The faceplate (113, 117) may be made of a first material, titanium alloy, which comprises aluminum, vanadium and copper, as described in paragraphs [0054] and [0076].  In view of such teaching in Stokke, it would have been obvious to a person having ordinary skill in the art and before the effective filing date of the claimed invention to have modified the α-β titanium alloy content of the faceplate (19) of Chao by including copper.  This modification would have allowed for different heat treatments of the faceplate in Chao, thereby increasing the yield strength of the faceplate.   Regarding the specific, claimed weight range of “less than 0.05 wt% copper (Cu)”, where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. 
/
/
/
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for temperatures at 535°C, does not reasonably provide enablement for “or above 535°C” in the sense that the phrase “or above 535°C” has no upper limit and causes the claims to read literally on any temperature above 535°C.  See MPEP §2163.05.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Here, the specification appears to provide working examples for temperatures up to and including 1200°C (e.g., paragraphs [0063, 0064, 00109, 00141, 00143, 00161, 00163, 00178].  However, there is no guidance provided for setting the temperature above 1200°C. The breadth of independent claim 1 is now so broad that the level of predictability in the art can not be clearly set forth. The skilled artisan would have been forced to use an extraordinary amount of experimentation to determine the outcome of heating the club head and faceplate to temperatures above 1200°C.  
/
/
/
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chiang shows a club head with alpha-beta titanium materials and a heating/cooling cycle, of interest. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The new grounds of rejection here includes the rejection of the claims under 35 USC §112(a), necessitated by the amendment to independent claim 1, via the 12/13/2021 amendment.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711